Citation Nr: 0726196	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-42 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions (December 2003 and 
March 2004) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In June 2007, prior to promulgation of a decision in the 
appeal, the Board of Veterans' Appeals (Board) received 
notification from the veteran that a withdrawal of his appeal 
concerning the issues of entitlement to service connection 
for hypertension, and for back and left hip disorders was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In June 2007, the appellant informed VA 
(specifically, the Board) of his desire to withdraw his 
appeal as to the issues of entitlement to service connection 
for hypertension, and for back and left hip disorders.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appealed matters and they 
are dismissed.


ORDER

The appeal as to the issues of entitlement to service 
connection for hypertension, and for back and left hip 
disorders is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


